PER CURIAM
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent certified in his official capacity as a notary that the parties to an act of donation signed the instrument in his presence, when in fact they did not. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Joseph Burchman Rochelle, Louisiana Bar Roll number 32230, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.